UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2326


CALVIN RUFFIN MALLORY,

                Plaintiff – Appellant,

          v.

VIRGINIA DEPARTMENT OF CORRECTIONS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00734-HEH)


Submitted:   March 12, 2015                 Decided:   March 16, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Ruffin Mallory, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Calvin Ruffin Mallory seeks to appeal the district court’s

order    dismissing   without    prejudice    his   complaint      against    the

Virginia    Department    of    Corrections    as   vague    and     conclusory.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                    The

order Mallory seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                 Accordingly, we

dismiss the appeal for lack of jurisdiction.                 We dispense with

oral    argument   because     the    facts   and   legal    contentions      are

adequately    presented   in    the    materials    before    this    court   and

argument would not aid the decisional process.



                                                                       DISMISSED




                                        2